       Case 3:20-cv-00063-DPJ-FKB Document 48 Filed 05/07/21 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

 JERRY BROWN                                                                          PLAINTIFF

 V.                                                CIVIL ACTION NO. 3:20-CV-063-DPJ-FKB

 UNITED STATES OF AMERICA,                                                        DEFENDANTS
 DEPARTMENT OF VETERANS AFFAIRS
 AND UNITED STATES OF AMERICA,
 VETERANS’ ADMINISTRATION
 MEDICAL CENTER

                                             ORDER

       Plaintiff Jerry Brown seeks a three-year preliminary injunction to temporarily stop the

United States Department of Veterans’ Affairs Medical Center (VAMC) from closing the G.V.

(Sonny) Montgomery Dialysis Clinic. His motion arises out of his negligence and medical-

malpractice suit against the VAMC and the United States Department of Veterans’ Affairs (VA).

For the following reasons, the Court denies Brown’s motion for a preliminary injunction.

I.     Background

       Brown, a former United States Marine, was receiving treatment for kidney cancer at the

VAMC when his doctors discovered his cancer had metastasized into his lungs. Records [32-4]

at 15. To cover additional treatment needs related to this new diagnosis, he sought a change in

the benefits he was receiving from the VA. Id. at 11. The VA denied this request based on

Brown’s medical records, explaining there was “no evidence of record” or “available medical

and scientific research” to show a link between the diagnosis and his military service. Id. at 9.

Brown appealed this decision twice, and after both appeals were denied, he brought negligence

and medical-malpractice claims against the United States under the Federal Tort Claims Act.

Am. Compl. [5] ¶¶ 20, 21–27.
        Case 3:20-cv-00063-DPJ-FKB Document 48 Filed 05/07/21 Page 2 of 5




        Meanwhile, Brown has been receiving dialysis treatment at the G.V. (Sonny)

Montgomery Dialysis Clinic––the VAMC’s dialysis clinic in Jackson, Mississippi. Pl.’s Mot.

[43] at 2; VA Letter [43-1]. On March 15, 2021, the Clinic notified its patients that it would be

closing the Clinic and transitioning “all patients to community dialysis programs.” VA Letter

[43-1]. It anticipated this transition would conclude by May 15, 2021. Id.

        Concerned about the Clinic’s alleged lack of “research data, budget data[,]” and treatment

information on the new community providers, Brown filed a motion for preliminary injunction

[43] to stop the Clinic’s closure. Pl.’s Mot. [43] at 4. He asks the Court to prevent the closure

for three years “to do research of outside clinics” and ensure they are “not overcrowded, meet the

health needs of the Plaintiff beyond his dialysis in case of an emergency[,] and to give the CDC

time to provide research that help[s] the medical world.” Id. Brown’s motion has been fully

briefed. The Court possesses both personal and subject-matter jurisdiction and is prepared to

rule.

II.     Standard

        “A preliminary injunction functions merely to preserve the status quo until the merits of a

claim can be adjudicated.” Middleton-Keirn v. Stone, 655 F.2d 609, 610 (5th Cir. Sept. Unit B

1981). It is “an extraordinary remedy never awarded as of right.” Winter v. Nat. Res. Def.

Council, Inc., 555 U.S. 7, 24 (2008). To obtain this remedy, a plaintiff must demonstrate four

requirements:

        (1) [a] substantial likelihood of success on the merits; (2) [a] substantial threat that
        plaintiff will suffer irreparable injury; (3) [that the] injury outweighs any harm the
        injunction might cause the defendant[s]; and (4) [that the] injunction is in the public
        interest.




                                                  2
       Case 3:20-cv-00063-DPJ-FKB Document 48 Filed 05/07/21 Page 3 of 5




Women’s Med. Ctr. of Nw. Hous. v. Bell, 248 F.3d 411, 419 n.15 (5th Cir. 2001). The plaintiff

must satisfy all four factors to obtain relief. Miss. Power & Light Co. v. United Gas Pipe Line

Co., 760 F.2d 618, 621–22 (5th Cir. 1985).

III.   Analysis

       The first question is whether Brown has demonstrated a substantial likelihood of success

on the merits. Walgreen Co. v. Hood, 275 F.3d 475, 477 (5th Cir. 2001). In making this

assessment, the Court “look[s] to the standards provided by the substantive law,” Roho, Inc. v.

Marquis, 902 F.2d 356, 358 (5th Cir. 1990), and discerns whether the plaintiff will likely prevail

“on the merits of his underlying claim,” Walgreen Co., 275 F.3d at 477–78.

       Here, Brown’s underlying claims are for negligence and medical malpractice related to

the VAMC’s treatment and diagnosis of his lung cancer. Am. Compl. [5] at 6–7. Brown’s

preliminary injunction, however, relates to the VAMC’s alleged failure to research and identify

adequate community providers for its dialysis patients. Pl.’s Mot. [43] at 2–3. The Government

therefore says Brown cannot show a substantial likelihood of success on the merits because the

preliminary injunction is unrelated to his underlying claims. Resp. [44] at 3–4. Brown

disagrees, arguing that his motion relates to his complaint because the VAMC’s negligence in

transitioning patients to community providers “further highlight[s] the pattern of medical

malpractice and negligence” that he initially alleged. Reply [45] at 2.

       That is not enough; “district courts within this circuit have found that a request for

preliminary injunction must also be based on allegations related to the claims in the complaint.”

Bucklew v. St. Clair, No. 3:18-CV-2117-N (BH), 2019 WL 2251109, at *3 (N.D. Tex. May 15,

2019); see id. at *3 n.5 (collecting district court and circuit court cases supporting need for

relationship between preliminary injunction and complaint). The relationship between a request



                                                  3
       Case 3:20-cv-00063-DPJ-FKB Document 48 Filed 05/07/21 Page 4 of 5




for injunction and the underlying claims “is sufficiently strong where the preliminary injunction

would grant ‘relief of the same character as that which may be granted finally,’” Amos v. Cain,

No. 4:20-CV-7-DMB-JMV, 2021 WL 1080518, at *8 (N.D. Miss. Mar. 19, 2021) (quoting Pac.

Radiation Oncology, LLC v. Queens’ Med. Ctr., 810 F.3d 631, 636 (9th Cir. 2015)). Thus, if a

preliminary injunction “deals with a matter lying wholly outside the issues in the suit,” the Court

may not grant it. Power v. Starks, No. 4:16-CV-00045-DMB-JMV, 2017 WL 2062940, at *1

(N.D. Miss. May 12, 2017).

       Brown’s preliminary injunction is not sufficiently related to the issues in his complaint.

Brown may allege negligence in both his complaint and preliminary-injunction motion, but the

factual bases for these allegations are unconnected. Specifically, in his complaint, Brown

focuses on the VAMC’s “failure to carry out adequate examination or take an accurate history”

and otherwise properly treat, diagnose, or record his lung cancer. Am. Compl. [5] at 7. But in

his motion, he concentrates on the VAMC’s negligence in researching community dialysis

providers and transitioning patients to new clinics. Pl.’s Mot. [43] at 2–3. Not once does Brown

mention the dialysis clinic, his dialysis treatment, or VA program standards in his complaint.

Thus, Brown’s preliminary injunction involves a matter “wholly unrelated” to his underlying

claims. Whitaker v. Kempt, No. 6:19-CV-349, 2021 WL 746038, at *1–2 (E.D. Tex. Jan. 26,

2021) (finding preliminary-injunction motion unrelated when plaintiff alleged difficulties related

to the COVID-19 pandemic in his motion, but none of the “wide-variety of claims” in his suit

concerned the pandemic). Without a relationship between the motion and his underlying

allegations, the Court cannot grant Brown’s injunction. Bucklew, 2019 WL 2251109, at *2.1




1
 There are times when a court must liberally construe a pro se filing as a motion to amend an
existing complaint. But in this case, the deadline to amend pleadings has passed, Brown has not
                                                 4
       Case 3:20-cv-00063-DPJ-FKB Document 48 Filed 05/07/21 Page 5 of 5




       Even if Brown’s motion related to his complaint, he has not shown a substantial

likelihood of success on the merits. He has not shown that the VAMC was negligent in selecting

providers or, more specifically, that the provider to whom Brown will be transferred is any less

capable of providing services than the VAMC. So too, Brown has not demonstrated that his new

provider will be less equipped to protect him from contracting COVID-19, one of Brown’s

primary concerns. Indeed, the pandemic is in decline as vaccinations increase. While the Court

acknowledges Brown’s concerns, they are too speculative to grant the extraordinary relief of a

preliminary injunction, much less one that lasts three years.

IV.    Conclusion

       The Court has considered all arguments. Those not addressed would not have changed

the outcome. For the foregoing reasons, Plaintiff’s Petition for Restraining and Preliminary

Injunction Orders [43] is denied.

       SO ORDERED AND ADJUDGED this the 7th day of May, 2021.

                                              s/ Daniel P. Jordan III
                                              CHIEF UNITED STATES DISTRICT JUDGE




moved to amend or extend that deadline, and for the reasons discussed next, a motion to amend
based on these submissions would be futile.
                                                 5
